UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                     ORDER
                      -v.-

 KENNETH MOORE,                                                  14 Cr. 476 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ordered that the sentencing previously scheduled for January 2, 2020

will take place on March 5, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall U.S.

Courthouse, 40 Foley Square, New York, New York. Any submissions on behalf of Defendant

Moore are now due by February 13, 2020; any submission from the Government is now due by

February 20, 2020.

Dated: New York, New York
       December /, 2019
                                            SO ORDERED.




                                           Paul G. Gardephe
                                           United States District Judge
